DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 7/25/2022 has been received and entered in to the case. 
	Claims 3, 5, 7, 9-29 and 31 have been canceled, claims 32-33 are newly added, and claims 1-2, 4, 6, 8, 30 and 32-33 have been considered on the merits. All arguments have been fully considered.

	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment.  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6, 8, 30 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US PAT. 9,125,804 in view of Walker (US2002/0107199; IDS ref.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘804 patent disclose the identical composition consisting of botulinum toxin, Polysorbate 80 (a surfactant), sodium chloride (a crystalline agent), sucrose (disaccharide), histidine (a buffer maintain pH 5.5-7.5). Thus, the composition of ‘804 patent anticipates the composition used in the method of the instant claims. While the claims of the ‘804 patent do not disclose any method of using the composition in treating wrinkles, however, it is known in the art that botulinum toxin can be used in treating wrinkles according to Walker (see Abstract; para. 41). Regarding the specific type of wrinkles disclosed in claims 32-33, the skin wrinkles of Walker would include glabellar frown lines or facial wrinkles as claimed. Thus, it would have been obvious to a person skilled in the art to use the composition of the ‘804 patent in a method of treating a wrinkle as taught by Walker.
Thus, the claims of the ‘804 patent in view of Walker render the claims of the instant application obvious.

Claims 1-2, 4, 6, 8, 30 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US PAT. 9,757,329 in view of Walker (US2002/0107199; IDS ref.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘329 patent disclose the identical composition comprising botulinum toxin, a surfactant, sodium chloride (a crystalline agent), a disaccharide, a buffer maintain pH 5.5-7.5 without albumin or polysaccharide. While the claims of the ‘329 patent do not disclose any method of using the composition in treating wrinkles, however, it is known in the art that botulinum toxin can be used in treating wrinkles according to Walker (see Abstract; para. 41). Regarding the specific type of wrinkles disclosed in claims 32-33, the skin wrinkles of Walker would include glabellar frown lines or facial wrinkles as claimed. Thus, it would have been obvious to a person skilled in the art to use the composition of the ‘804 patent in a method of treating a wrinkle as taught by Walker.
Thus, the claims of the ‘329 patent in view of Walker render the claims of the instant application obvious.

Claims 1-2, 4, 6, 8, 30 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US PAT. 10,561,604 in view of Walker (US2002/0107199; IDS ref.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘604 patent disclose the identical composition comprising botulinum toxin, a surfactant, sodium chloride (a crystalline agent), disaccharide, a buffer maintain pH 5.5-7.5 (histidine) without albumin or polysaccharide. While the claims of the ‘604 patent do not disclose any method of using the composition in treating wrinkles, however, it is known in the art that botulinum toxin can be used in treating wrinkles according to Walker (see Abstract; para. 41). Regarding the specific type of wrinkles disclosed in claims 32-33, the skin wrinkles of Walker would include glabellar frown lines or facial wrinkles as claimed. Thus, it would have been obvious to a person skilled in the art to use the composition of the ‘604 patent in a method of treating a wrinkle as taught by Walker.
Thus, the claims of the ‘604 patent in view of Walker render the claims of the instant application obvious.

Response to Arguments
As indicated above, the instant claim amendment overcame the claim rejection under 35 USC §112.
Regarding the double patenting rejections, applicant requests that the rejections be held in abeyance until allowable subject matter has been determined.
The double-patenting rejections will not be held in abeyance. See 37 C.F.R. 1.111(b), which allows that some objections or “requirements as to form” may be held in abeyance but includes no provision for holding rejections in abeyance. Section 1.111(b) also requires applicants to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” For each rejection, for example, applicants might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending application matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632